DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Allowable Subject Matter
Claims 1, 4 through 13, and 15 through 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach:
 A method for making a plurality of alignment marks on a wafer, the method comprising: providing a wafer comprising an alignment feature on a first side of the wafer the wafer comprising a thickness of 50 microns or less and a metal layer comprised on a second side of the wafer, the metal layer comprising a thickness of 10 microns or less; aligning the wafer using an alignment tool focused on the first side of the wafer using the alignment feature; and creating a plurality of alignment marks in the metal layer through one of lasering, sawing, or scribing; wherein the plurality of alignment marks extend only partially into the thickness of the metal layer.
A method for making a plurality of alignment marks on a wafer, the method comprising: providing a wafer comprising an alignment feature, the alignment feature in a die street on a first side of the wafer between a plurality of active areas on a first side of the wafer, and a metal layer on a second side of the wafer, the metal layer having a first thickness of 10 microns or less; aligning the wafer using a camera and a plurality of alignment features; 
A method for making a plurality of alignment marks on a wafer, the method comprising: providing a wafer comprising a first side and a second side, wherein the first side comprises a plurality of die and one or more die streets between each of the plurality of die and the second side comprises a metal layer having a thickness of 10 microns or less; aligning the wafer using a plurality of alignment features in two or more of the one or more die streets with an alignment camera; creating one or more alignment marks in the metal layer through lasering, sawing, or scribing, wherein the one or more alignment marks correspond with the one or more of the plurality of alignment features; grooving the one or more alignment marks with one of lasering, sawing or scribing; and singulating the plurality of die by cutting the wafer with one of lasering, sawing or scribing; wherein a thickness of the wafer is 50 microns or less.
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817                                                                                                                                                                                                        /NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817